 


 HR 3005 ENR: To designate the facility of the United States Postal Service located at 13308 Midland Road in Poway, California, as the “Ray Chavez Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 3005 
 
AN ACT 
To designate the facility of the United States Postal Service located at 13308 Midland Road in Poway, California, as the Ray Chavez Post Office Building. 
 
 
1.Ray Chavez Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 13308 Midland Road in Poway, California, shall be known and designated as the Ray Chavez Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Ray Chavez Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
